 MDS COURIER SERVICES. INC.MDS Courier Services, Inc. and Freight, Construc-tion, General Drivers, Warehousemen & Helpers,Local 287, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, Petitioner. Case 32-RC-345May 18, 1979DECISION AND DIRECTIONBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOPursuant to a Stipulation for Certification UponConsent Election approved by the Regional Directorfor Region 32 on June 7, 1978, an election by secretballot was conducted on June 30, 1978, under thedirection and supervision of said Regional Director.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed that, ofapproximately 32 eligible voters, 30 cast ballots, ofwhich 12 were for and 8 against the Petitioner, and 10were challenged. The challenged ballots were suffi-cient in number to affect the results of the election.Timely objections to conduct affecting the results ofthe election were filed by the Employer.In accordance with the National Labor RelationsBoard Rules and Regulations, series 8, as amended,the Regional Director conducted an investigationand, on September 7, 1978, issued his Report on Ob-jections and Challenged Ballots, order, and notice ofhearing, in which he recommended that the objec-tions be overruled in their entirety and ordered that ahearing be held to resolve the substantial and mate-rial factual issues raised with respect to the 10 chal-lenged ballots. Inasmuch as no exceptions were filedto the Regional Director's report and no request forspecial permission to appeal from his order was filedby any party, the Board, by an Order dated Septem-ber 27, 1978, adopted the Regional Director's recom-mendations with respect to the objections and or-dered that a hearing be held with respect to the 10challenged ballots. Thereafter, a hearing was held be-fore Hearing Officer Bernard T. Hopkins for the pur-pose of resolving the issues raised by the challenges tothe ballots of Rod Yamasaki, Karl Roth, Mike King,Frank Castillo, Jose Villareal, Helen Holland, RuthKellogg, Beatrice Obergon, Gorge Obergon, and Do-lores Ross.The hearing was conducted in accordance with theprovision of Section 102.69(e) of the Board's Rules.All parties were represented and afforded full oppor-tunity to be heard, to present and examine witnesses,to introduce relevant evidence, and to make oral ar-guments during the course of the hearing.On January 4, 1979, Hearing Officer Hopkins is-sued and served on the parties his Report on Chal-lenged Ballots. In his report, the Hearing Officer rec-ommended that, based on the stipulation of theparties at the hearing, the challenge to the ballot ofRuth Kellogg be sustained and the challenges to theballots of Rod Yamasaki, Karl Roth, Mike King,Frank Castillo, Jose Villareal, and Gorge Obergon beoverruled. The Hearing Officer further recommendedin his report that the challenges to the ballots of Do-lores Ross and Beatrice Obergon be overruled and thechallenge to the ballot of Helen Holland be sustained.Thereafter, the Employer filed exceptions, with a sup-porting brief, limited to the recommendation that thechallenge to Holland's ballot be sustained. The Em-ployer contends that Holland was not only classifiedas a driver but was performing the duties of a driverand that, pursuant to the agreement between the par-ties, she should be included in the stipulated unit ofdrivers.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the entire record in thiscase, including the Hearing Officer's Report on Chal-lenged Ballots and the Employer's exceptions andbrief, and hereby adopts the findings,' conclusions,and recommendations of the Hearing Officer,' only tothe extent consistent herewith.The parties stipulated, and we find, that the follow-ing employees constitute a unit appropriate for thepurposes of collective-bargaining within the meaningof Section 9(b) of the Act:All full-time and regular part-time, in-houseand outside service drivers of the Employer, as-signed to the Employer's San Jose terminal, in-cluding those drivers working in Salinas andSanta Maria, California; excluding all other em-ployees, office clerical employees, guards, and su-pervisors as defined in the Act.The Hearing Officer recommended sustaining thechallenge to the ballot of Helen Holland on theground that, although she and her husband werehired as a team with the understanding that theywould share the work on each of the two routes theywere assigned, Mrs. Holland did not ever performI The Employer has excepted to certain credibility resolutions of the Hear-ing Officer. It is the established policy of the Board not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all of therelevant evidence convinces us that the resolutions are incorrect. The Coca-Cola Bottling Compan' of Merphis. 132 NLRB 481, 483 (1961 ); Sretch-TexCo., 118 NLRB 1359. 1361 (1957). We find no sufficient basis for disturbingthe credibility resolutions in this case.2 In the absence of any exceptions thereto, we adopt proforma the HearingOfficer's recommendations with respect t, the remaining challenges.242 NLRB No. 67405 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany of the actual driving on either route and does notpossess a driver's license. The Hearing Officer foundthat Mr. Holland actually drives the vehicle for bothroutes, while Mrs. Holland performs most of the car-rying of merchandise to and from the customers'places of business at the stops along the two routesand also fills out the time and mileage reports forboth routes.The Employer contends that Mrs. Holland per-forms the functions of a service driver, inasmuch asshe performs pickups and deliveries for customers.The Employer notes that at other terminals it hasemployees classified as drivers who do no driving, butmakes pickups and deliveries while walking along aroute to which they are driven by another employee.The Employer also argues that excluding Helen Hol-land from the unit of drivers would leave a residualunrepresented unit of one employee at this terminal.We find merit in the Employer's exceptions.It is well established under Board law that, "Instipulated unit cases, the Board's function is to ascer-tain the parties' intent with regard to the disputedemployee and then to determine whether such intentis inconsistent with any statutory provision or estab-lished Board policy."3There is no contention by anyparty in this case that the inclusion of Holland withinthe stipulated unit of drivers would be inconsistentwith any statutory provision or Board policy. Thus,the only issue is whether the parties' expressed intentwas to include Holland in the unit or not.Here, the clear and unambiguous intent of the par-ties, as expressed in the stipulation, was to include all"service drivers ... including those drivers working in.. Santa Maria ..." in the unit. Since Mr. and Mrs.Holland were the only employees classified as drivers3 The Tribune Company, 190 NLRB 398 (1971). See also J. Olson MachineCo., Inc., 196 NLRB 598 (1972); While Cloud Products, Inc., 214 NLRB 516(1974).who were working in Santa Maria at the time thestipulation was signed and since the only job classifi-cation which was specifically excluded from the stipu-lated unit was that of office clerical employee, theparties clearly intended to include Helen Holland inthe unit. Further, the parties could not have had anyspecific intent to exclude Helen Holland from theunit, despite the broad language in the stipulation ex-cluding "all other employees," where neither partywas even aware at the time the stipulation was signedthat Mrs. Holland did not actually drive a vehicle onher route.4The absence of any intent to exclude Mrs.Holland is also indicated by the fact that her exclu-sion would leave a residual unit of one unrepresentedemployee who possesses no community of interestwith the other excluded employees. Accordingly, inlight of the clear intention of the parties to includeHelen Holland in the stipulated unit and in view ofthe fact that she actually performs the duties of and isclassified as a driver, we hereby overrule the chal-lenge to her ballot.5DIRECTIONIt is hereby directed that the Regional Director forRegion 32 shall, pursuant to the Rules and Regula-tions of the Board, within 10 days from the date ofthis Direction, open and count the ballots cast byRod Yamasaki, Karl Roth, Mike King, Frank Castil-lo, Jose Villareal, Helen Holland, Delores Ross, Be-atrice Obergon, and Gorge Obergon, and thereafterprepare and cause to be served on the parties a re-vised tally of ballots and an appropriate certification.'See Apple Tree Chevrole, Inc., 237 NLRB 867 (1978). See also CharlieRossie Ford, Inc., 227 NLRB 565 (1976).5 Chairman Fanning would also rely on the community of interest whichHolland shares with the other drivers as an additional basis for overrulingthe challenge to her ballot. See his concumng opinion in The Tribune Com-pany, supra.406